Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-10 and 14-17, in the reply filed on 08/09/2022 is acknowledged and made final. The traversal is on the ground that examination of both claimed inventions together would not present a serious burden on the U.S. Patent and Trademark Office. Such allegation relied on the unsupported assumption that the search and the examination of both the inventions would be coextensive because the same siloxane polymer is included in both groups of claims. While there may be some overlap in the searches of the two inventions, there is no reason to believe that the searches would be identical.  Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is clearly proper.  Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 1-10 and 14-17   are currently under examination on the merits. 
Claim objection
 “C1-C24alkylen” should read “C1-C24 alkylene”. This objection is applicable to all similar occurrences in the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 14-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, 10, 14-15 and 17-19 of the US Patent 10,696,795.  Although the conflicting claims are not identical, they are not patentably distinct from each other because conflicting patent claims a siloxane polymer formed from a monomer having the same chemical structure as the monomer recited in the present claims. Therefore, it would have been obvious that the instantly claimed invention is unpatentable over the conflicting US patent 10,696,795.
Claims 1-10 and 14-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 and 14-17 of the US Patent 11,089,164.  Although the conflicting claims are not identical, they are not patentably distinct from each other because conflicting patent claims a siloxane polymer formed from a monomer having the same chemical structure as the monomer recited in the present claims. Therefore, it would have been obvious that the instantly claimed invention is unpatentable over the conflicting US patent 11,089,164.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al (JP2011132494, of record, ‘494 hereafter).
Regarding claims 1-10 and 16-17, ‘494 discloses an orientation layer being obtained from a composition comprising a polymer or copolymer having a structure unit reading upon the instantly claimed formula (I’) ([0017]-[0020], [0029-[0085], at least Example 9, side chain formed from epoxy group of the siloxane polymer with compound K-6, [0216], Table 2), wherein Ra can be an alkoxy group or OH ([0202], siloxane polymer form from hydrolysis and condensation of epoxy silane ECETS), S1 can be a straight chain of C2 alkylene being an ethylene ([0057], X1-2, [0202], ECETS), Z1 can be a substituted C6 alicyclic group being a cyclohexyl group substituted by hydroxy, E is O, X and  Y are hydrogen, S2 is a linking group as disclosed in the present application, T is a straight chain alkylene group, and Z2 is a polar group having electron density delocalization feature, and A is hydrogen. ‘494 also discloses the composition further comprising another polymer or copolymer including a polyamic acid or polyimide and an additive ([0104]-[0123], [0225]-[0231], Table 2). 
Regarding claims 14-15, ‘494 also discloses an electro-optical element ([0188], [0236]-[0238]). 
Claims 1, 5-7, 10 and  14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiike (WO 2009/017240, of record, ‘240 hereafter).
Regarding claims 1, 5-7 and 10, ‘240 discloses an orientation layer being obtained from a composition comprising a copolymer formed from a monomer represented by following formula ([0009]-[0013], [0016]-[0017], [0035], [0068]):

    PNG
    media_image1.png
    105
    979
    media_image1.png
    Greyscale

The monomer forms a copolymer having a chemical structure reading upon instantly claimed formula (I’),  wherein Ra can be an alkoxy group or OH, S1 is a straight chain of C4 alkylene, Z1 is a single bond, E is O, X and  Y are hydrogen, S2 is a linking group the same as disclosed in the present application, T is a straight chain alkylene group, and Z2 is a polar group having electron density delocalization, and A is hydrogen. The siloxane copolymer may comprise an epoxy substituted cyclohexyl group ([0059]).
Regarding claims 14-15, ‘240 also discloses an electro-optical element ([0063]-[0065]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUIYUN ZHANG/Primary Examiner, Art Unit 1782